           Case 1:20-cr-00047-SAG Document 73 Filed 05/03/21 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
UNITED STATES                                 *
                                              *
v.                                            *       Crim. Case No.: SAG-20-47
                                              *
DAMIEN SMITH,                                 *
                                              *
       Defendant.                             *
                                              *
*      *       *       *       *      *       *       *       *      *       *       *

                                   MEMORANDUM OPINION

       On August 13, 2020, Damien Smith pled guilty to one count charging unlawful possession

of a firearm after sustaining a prior felony conviction. ECF 45. He was sentenced on that same

date to an agreed sentence of 66 months in prison, to be followed by three years of supervised

release. ECF 49. Less than five months later, on January 6, 2021, Smith filed a pro se Motion for

Compassionate Release, citing the COVID-19 pandemic, ECF 56. This Court has since received

Smith’s medical records, along with an opposition filed and supplemented by the Government.

ECF 62, 64, 66, 67, 70. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons

that follow, Smith’s Motion will be denied.

I.      LEGAL STANDARDS

       As part of the First Step Act, enacted in December, 2018, Congress expanded 18 U.S.C.

§ 3582(c), permitting courts to reduce an existing term of imprisonment where “extraordinary and

compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i) (2018); Pub. L.

No. 115-391, tit. VI, § 603(b), 132 Stat. 5194, 5239-41 (2018). While previously, any motion for

compassionate release had to be initiated by the Bureau of Prisons (“BOP”), the First Step Act

granted defendants the ability to move the Court for a reduction in their sentence for “extraordinary

and compelling reasons.” § 603(b)(1). Before a defendant’s motion can be filed with the Court,
          Case 1:20-cr-00047-SAG Document 73 Filed 05/03/21 Page 2 of 6



one of two conditions must be satisfied: (1) the defendant must have exhausted all administrative

remedies to appeal the BOP’s failure to bring a motion on his behalf, or (2) thirty days must have

lapsed “from the receipt of such a request by the warden of the defendant’s facility,” whichever is

earlier. Id. Once a motion is for compassionate release is properly filed, the Court follows a three-

step inquiry: (1) determining whether “extraordinary and compelling reasons” render the inmate

eligible for compassionate release; (2) considering whether the factors set forth in 18 U.S.C.

§ 3553(a) weigh in favor of a sentence reduction; and (3) ensuring that the reduction is “consistent

with applicable policy statements issued by the Sentencing Commission.”                   18 U.S.C.

§ 3582(c)(1)(A)(i).

II.    ANALYSIS

       It appears that Smith adequately exhausted his administrative remedies. See ECF 59. Even

assuming that this gatekeeping requirement has been satisfied, though, Smith’s Motion fails to

establish a medically-based “extraordinary and compelling reason[]” warranting further

consideration of compassionate release.

       Congress has charged the United States Sentencing Commission to “describe what should

be considered extraordinary and compelling reasons for sentence reduction” under §

3582(c)(1)(A). 28 U.S.C. § 994(t) (2018). In response, the Commission defined “extraordinary

and compelling reasons” to exist where (A) the defendant is suffering from a terminal or serious

medical condition; (B) the defendant is over 65 years old, has failing health, and has served at least

ten years or 75 percent of his sentence, whichever is less; (C) the caregiver of the defendant’s

minor child dies or becomes incapacitated, or the defendant’s spouse or partner becomes

incapacitated and the defendant is the only available caregiver; or (D) “other reasons” as

determined by the BOP. See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1(A)–(D)



                                                  2
          Case 1:20-cr-00047-SAG Document 73 Filed 05/03/21 Page 3 of 6



(U.S. SENTENCING COMM’N 2018) [hereinafter “U.S.S.G.”]. This Court has authority to consider

any “extraordinary and compelling reason” a defendant might raise, regardless of the BOP’s

definitions. See United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020).

       Relevant to this case, the COVID-19 pandemic can, in certain circumstances, give rise to

an “extraordinary and compelling reason[]” for an inmate’s release under the First Step Act. E.g.,

Wise, 2020 WL 2614816, at *6-8; Gutman, 2020 WL 2467435, at *2. In this Court’s view, the

case law demonstrates that continued exposure to COVID-19 in an incarcerative setting might

convert a medical condition that might not otherwise be deemed “serious” into a “serious medical

condition . . . that substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover.”

See U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii)(I).

       However, the fact that COVID-19 is present in a correctional facility is not alone sufficient

to qualify an inmate for compassionate release under the First Step Act. See United States v.

Williams, Crim. No. PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.)

(“The existence of the present pandemic, without more, is not tantamount to a ‘get out of jail free’

card.”). Instead, to qualify for compassionate release, an inmate must demonstrate that he (1) has

a condition that compellingly elevates his risk of becoming seriously ill, or dying, from COVID-

19, and (2) is more likely to contract COVID-19 in his particular institution than if released. See,

e.g., Wise, 2020 WL 2614816, at *6-7 (discussing the danger that COVID-19 poses, and collecting

cases finding that “serious chronic medical conditions and old age qualify” as compelling reasons

for compassionate release); United States v. Austin, Case No. 15-20609, 2020 WL 2507622, at *4-

5 (E.D. Mich. May 15, 2020) (finding that even if the defendant’s petition was timely, release

would be improper, even though he both was immunocompromised and had heart disease, because



                                                  3
          Case 1:20-cr-00047-SAG Document 73 Filed 05/03/21 Page 4 of 6



there were no COVID-19 cases at his prison), appeal filed, No. 20-1523 (6th Cir. June 8, 2020);

United States v. Harper, Crim. No. 7:18-cr-00025, 2020 WL 2045381, at *3 & n.3 (W.D. Va. Apr.

28, 2020) (release justified by the defendant’s age, heart condition, COPD, emphysema, and

asthma, coupled with the fact that the prison he was housed at had “the fourth largest number of

infections among federal prisons in the country”); Mel, 2020 WL 2041674, at *3; United States v.

Shah, Case No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020) (denying release,

in part, because there were no COVID-19 cases at the inmate’s facility, and the prison was making

efforts to protect inmates).

       The analysis under the first prong of this two-part inquiry is heavily guided by the CDC’s

published risk factors for incurring a severe, life-threatening case of COVID-19. Smith, who is in

his mid-thirties, does appear to suffer from certain conditions listed as risk factors by the Centers

for Disease Control & Prevention (“CDC”). People Who Are at Increased Risk for Severe Illness:

People with Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (last

visited April 13, 2021), https://tinyurl.com/y9chuzkm [hereinafter “CDC Underlying Condition

Risk Factors”]. Just because Smith might have one or more underlying condition that elevates his

risk, however, does not mean that he is entitled to compassionate release. Instead, his underlying

medical conditions must compellingly elevate his risk of becoming severely ill, or dying, from

COVID-19.

        Significantly, Smith declined to avail himself of a COVID-19 vaccine, authorized for

emergency use by the FDA, when such vaccination was offered to him by the BOP. ECF 70-1 at

14. Courts now widely recognize that a refusal to take preventative measures to protect oneself

from COVID-19 undermines any assertion that the risk of viral infection constitutes an

extraordinary and compelling reason justifying release. See, e.g., United States v. Martin, Case



                                                 4
          Case 1:20-cr-00047-SAG Document 73 Filed 05/03/21 Page 5 of 6



No. 1:05CR21, 2021 WL 1168696 (N.D. W. Va. Mar. 26, 2021) (collecting cases); United States

v. Siegel, Cr. No. TDC-03-0393, 2021 WL 962491 (D. Md. Mar. 15, 2021) (premising a decision

to deny compassionate release, in part, on the fact that the defendant “has refused to accept

vaccination, a more direct means of protecting herself from COVID-19 than full release from

prison). Any decision to the contrary would create a perverse incentive in favor of declining the

vaccine, undermining the BOP’s efforts to protect its incarcerated population and to allow prison

operations to return to some degree of normalcy in the coming months. In fact, information

available on the BOP’s website indicates that there are currently no inmate cases of COVID-19 at

FCI McKean, perhaps because a significant number of its inmates and staff have been inoculated.

See https://www.bop.gov/coronavirus/ (last visited April 30, 2021). Smith has no evident medical

contraindications for vaccination, thus suggesting that he made a personal decision not to avail

himself of significant protection from the virus. In light of that decision, this Court finds that his

medical conditions do not constitute an “extraordinary and compelling” reason justifying further

consideration of compassionate release.

       Moreover, unlike most of the persons submitting compassionate release petitions to this

Court, Smith was sentenced just last year, during the pandemic. This Court, therefore, fully

considered the effects of COVID-19 on his conditions of incarceration and the particular risks

posed to Smith as a result of his health conditions, when it determined that the 66-month sentence

proposed by the parties was appropriate. See, e.g., ECF 50 (listing “health and conditions of

pretrial confinement” as some of the reasons supporting the sentence imposed). That sentence

represented an eighteen-month downward variance from the low end of the advisory guideline

range applicable to Smith’s case. Even had Smith established an “extraordinary and compelling”

reason to engage in a renewed § 3553(a) analysis, then, this Court would not weigh the sentencing



                                                  5
            Case 1:20-cr-00047-SAG Document 73 Filed 05/03/21 Page 6 of 6



factors any differently than it did less than a year ago, with full knowledge of the pandemic and its

effects.

           Accordingly, Smith’s Motion, ECF 56, will be denied by separate order.




DATED: May 3, 2021                                    ________/s/_________________
                                                      Stephanie A. Gallagher
                                                      United States District Judge




                                                 6
